Citation Nr: 1449125	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-31 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for obstructive sleep apnea. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, S. T., M. D., and B. M.



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to May 1970, to include service in the Republic of Vietnam (RVN). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By that rating action, the RO denied the claims for service connection for sleep apnea and right and left shoulder disabilities.  The Veteran appealed the RO's adverse determinations to the Board. 

In April 2014, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  At the hearing, the Veteran's representative submitted additional evidence in support of the claims along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in the first instance in a supplemental statement of the case is not required.  38 C.F.R. § 20.1304 (2013). 


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's sleep apnea had its onset in service.

2.  The evidence is at least evenly balanced as to whether the Veteran's right and left shoulder disabilities had their onset in service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

2.  With reasonable doubt resolved in favor of the Veteran, right shoulder status post rotator cuff repair and biceps tendon repair with distal clavicle excision was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  With reasonable doubt resolved in favor of the Veteran, left shoulder status post rotator cuff repair and biceps tendon repair with distal clavicle excision was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim. VA will inform the veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b) In view of the Board's favorable decision to grant service connection for obstructive sleep apnea and right and left shoulder disabilities in the analysis below, any further discussion as to any lapses in duties to assist and notify would not serve any useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002)  In this case, the presumption does not apply because there is no medical evidence that the Veteran had arthritis of either shoulder within one year of service discharge in May 1970.  See 38 C.F.R. §§ 3.307, 3.309. 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a  particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

 If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

III. Merits Analysis 

The Veteran seeks service connection for obstructive sleep apnea and right and left shoulder disabilities.  

In the decision below, the Board will resolve reasonable doubt in favor of the Veteran and award service connection for obstructive sleep apnea and right and left shoulder disabilities.  The Board will discuss each disability separately in its analysis below. 

Obstructive Sleep Apnea

The Veteran seeks service connection for obstructive sleep apnea (OSA).  He contends that his OSA began during service and that he has had sleeping problems, such as snoring, fatigue, reduced energy, and headaches since military service.  (See March 2014 report, prepared by S. T., M. D.).

The Veteran has a current diagnosis of OSA.  (See March 2014 report, prepared by S. T., M. D.).  Thus, the crux of the Veteran's claim hinges on whether the evidence of records supports a nexus between this disability and his period of military service.  As noted above, the Board will find that the evidence of record is in equipoise and will resolve reasonable doubt in the Veteran's favor and award service connection for OSA. 

The Veteran's service treatment records do not contain any subjective complaints of any sleeping problems or clinical finding of sleep apnea.  A May 1970 service discharge examination report reflects that all of the Veteran's systems were evaluated as "normal."  In December 1968, the Veteran complained, in part, of having bad headaches in the back of head and of being weak.  The examining clinician noted that he had a previous history of mononucleosis.  In October 1969, an examining clinician thought that the Veteran's headaches were related to possible sinusitis.  In January 1970, the Veteran was seen with complaints of bifrontal headaches for the previous eight (8) days.  The examining clinician entered an impression of headaches of an uncertain etiology.  On a May 1970 Report of Medical History, the Veteran indicated that he had had frequent or severe headaches.  He denied having had frequent trouble sleeping.   

The Veteran, his spouse, friends and service comrade have all indicated in written statements or testimony that the Veteran had experienced difficulty sleeping with symptoms such as difficulty breathing and snoring, and during and after military service.  (See statements, dated in December 2010 and prepared by E. L, and B. K., February 2011 statement, prepared by D. M.; and, January 2013 and April 2014 statement and testimony, respectively of J. M.).  The Veteran, his spouse, friend and service comrade are competent to report in-service symptoms of OSA as well as a continuity of symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

The Veteran's assertions that his OSA had its onset during military service is supported by numerous private physicians' opinions.  The private physicians' opinions collectively state that the Veteran's OSA began during service and has continued until he was officially diagnosed in 2008.  In addition, several of the physicians opined that because the medical community was unaware of OSA in the 1970s, his official diagnosis was not made until 2008 and it was not important for the Veteran to report his symptoms at that time.  (See reports, prepared by R. E. S., M. D., dated in December 2010; B. H., M. D., dated in February 2011; B. K., M. D., dated in July 2011; J. F., M. D., and B. A., M. D., each dated in August 2011; M. A., D. O. and E. M., M. D., each dated in September 2011; and, S T., M. D. dated in March 2014).  

Evidence against the claim includes February 2012 and May 2013 VA examiners' opinions that were provided after a review of the claims files, to include the above-cited favorable private physicians' opinions and physical evaluations of the Veteran. The February 2012 VA examiner opined that the Veteran's OSA was less likely than not caused by or the result of his military service.  The February 2012 VA examiner reasoned that the Veteran's OSA did not exist prior to service entrance, and that it was unlikely that there would be an anatomy change during military service that would have result of the soft palate changing its nature such that it would suddenly collapse and obstruct the air passageway.  The February 2012 VA examiner also indicated that the Veteran had gained 60 pounds since service discharge until he was diagnosed with OSA [in 2008].  The February 2012 VA examiner noted that weight gain was highly correlated with the development of OSA.  (See February 2012 VA Sleep Apnea examination report).  

In a May 2013 report, a VA physician confirmed the February 2012 VA physician's opinion.  The May 2013 VA physician concluded that snoring could be due to many causes, such as nasal obstruction and relaxation of throat muscles due to medication.  The May 2013 VA physician related that the Veteran's history of allergies, and marijuana and opium abuse could have had an effect on his nasal passages, throat, trouble breathing and gasping for air.  The VA physician further noted that the private physicians had failed to provide a reasoning as to why the Veteran had not been officially diagnosed with OSA until 2008,  which was well after OSA and treatment for sleep apnea became commonly treated.  The VA physician reasoned that although the Veteran had symptoms of gasping for air and snoring during service, these symptoms alone were not diagnostic of OSA. According to the VA examiner, a diagnosis of OSA required diagnostic testing.  Overall, the VA physician concluded that the Veteran's OSA was more likely related to his intervening events, such as weight gain (the Veteran's body mass index was 21.6 at service discharge and 29 in 2008, the year he was officially diagnosed with OSA) and aging (Veteran was 65 years old)).  (See May 2013 VA examination report). 

In March 2014, S. T., M. D. provided a favorable opinion in response to the unfavorable opinions of record.  S. T., M. D. opined, after a review of the claims files (Dr. S. T. did  not review the May 2013 VA examination report) that it was more likely than not that the Veteran's sleep apnea was linked to his active service and RVN deployment.  Dr. S. T. based his opinion, in part, on a February 2013 study of V. M., M. D., Madigan Army Medical Center, Tacoma Washington, titled, " Sleep Disorders and Associated Medical Comorbidities in Active Duty Military Personnel," that found that active duty military personnel were prone to sleep disorders.  The study, according to Dr. S. T, also found that military personnel had one or more medical co-morbidities: the most common were depression, anxiety and PTSD.  Dr. S. T. indicated that the Veteran had been diagnosed with post traumatic stress disorder (PTSD) (the Veteran has been awarded a 50 percent disability rating for PTSD) with nightmares that had led to insomnia and episodes of depression and anxiety.  Dr. S. T. maintained that the above-cited study provided irrefutable strength to his prior assertion that the Veteran more likely than not first manifested OSA while on active duty in the RVN, despite the fact that the condition was not a disease that was recognized by the medical community in 1969-1970.  Dr. S. T. concluded that the Veteran's weight of 155 pounds at service discharge did not preclude his current diagnosis of OSA.  (See March 2014 report, prepared by S T., M. D.).  

Given the diagnosis of sleep apnea and the competent and credible lay testimony of symptoms associated with sleep apnea during and since service, as well as the numerous private physicians' opinions in support of the claim and VA physicians' opinions against the claim, the evidence is at least evenly balanced as to whether sleep apnea had its onset in service.  As the benefit of the doubt doctrine requires that the reasonable doubt created by this relative equipoise in the evidence be resolved in favor of the Veteran, entitlement to service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b).

b. Right and Left Shoulder Disabilities

The Veteran seeks service connection for right and left shoulder disabilities.  He contends that his current right and left shoulder disabilities are the result of having landed on outstretched hands and arms after he fell 10 to 15 feet from a ladder in inclement weather (e.g., wind and rain) while carrying an M60 machine gun and box of ammunition.  He maintains that he had not had sustained any post-service intervening injuries to his shoulders, and that he has had bilateral shoulder pain since service discharge.  (See January 2013 statement of J. M.; Veteran's April 2014 typewritten statement to VA; and March 2014 report, prepared by S. T., M. D.). 

The Veteran has a current diagnosis of right and left shoulder rotator cuff repair, biceps tenodesis, ligament resection and acromioplasty.  (See J. B., M. D.'s report, received by VA in August 2011 and March 2014 report, prepared by S. T., M. D.).  Thus, the crux of the Veteran's claims hinges on whether the evidence of record supports a nexus between the above-diagnosed right and left shoulder disabilities and military service.  As noted above, the Board will find that the evidence of record is in equipoise and will resolve reasonable doubt in the Veteran's favor and award service connection for right and left shoulder disabilities. 

The Veteran's service treatment records are devoid of any subjective complaints or clinical findings referable to the right and left shoulders.  On a May 1970 service separation examination report, the Veteran's upper extremities were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had a "trick" or painful shoulder, but indicated that he had had swollen or painful joints.  In an April 2014 statement to VA, the Veteran clarified that he did not check the box for a "trick" shoulder because he was unaware of its definition. He indicated that he was referring to his painful shoulders when he check the box indicating that he had swollen or painful joints.  (See Veteran's April 2014 typewritten statement to VA). 
The Veteran and his service comrade, J. M., have maintained that he has had right and left shoulder pain ever since he fell 10 to 15 feet from a ladder while carrying an M60 machine gun and box of ammunition and landed on outstretched hands and arms.  (See January 2013 statement, prepared by J. M., and April 2014 statement of the Veteran).  The Veteran and J. M. are competent to report in-service injury and symptoms of shoulder pain as well as a continuity of symptomatology.  Jandreau and Buchanan, supra. 

The Veteran's and J.M.'s assertions that his bilateral shoulder disorders had their onset during military service are supported by numerous private physicians' opinions.  The private physicians' opinions collectively state that the Veteran's post-service right and left shoulder surgeries were the result of his in-service fall.  (See September 2010 report, prepared by J. A., M. D.; February 2011 report, prepared by C. H., M. D.; reports dated and received in July and August 2011 and prepared by J. G., M. D. and J. B., M. D., respectively; August 2011 reports, prepared by M. E., M. D. and R. L., M. D.; September 2011 reports, prepared by G. W., M. D., N. E., M. D. and T. R., M. D.; and, March 2014 report, prepared by S. T., M. D.  The Board notes that some of these opinions were provided without any rationale (e.g., J. A., M. D.) or based on an inaccurate premise, namely that the Veteran's shoulder injuries were combat-related and there is no evidence that the Veteran was involved in combat.  Thus, they are, therefore, of minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and that critical pieces of information from a claimant's medical history can lend credence to the opinion of a medical expert who considers them, and detract from the medical opinions of experts who do not); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

However, some of the favorable private physicians' opinions are supported with medical reasoning and are entitled to significant probative weight.  For example, in an August 2011 report, M. E., M. D., opined that the injuries described by the Veteran were the type of mechanism/injury that were consistent with disruption of the right and left shoulders.  In addition, in a September 2011 report, T. R., M. D. further reasoned that the in-service right and left shoulder injuries were significant contributing factors to the subsequent diagnosis of rotator cuff tears and bony impingement of the shoulders that eventually required surgical intervention.   

Evidence against the claims includes a February 2012 VA examiner's opinion.  After a review of the claims file, to include some of the above-cited private physicians' opinions and a physical evaluation of the Veteran's shoulders, the VA examiner opined that his diagnosed status-post bilateral shoulder rotator cuff repair and biceps tendon repair with distal clavicle excision was less likely as not caused by or the result of military service or described injury from having fallen off a ladder.  The VA physician maintained that the favorable private physicians' opinions were provided without any rationale or medical literature that would have connected his right and left shoulder surgeries performed decades after service discharge to his military service.  The VA examiner opined that if the Veteran had traumatic arthritis of the shoulder, he would have been symptomatic within five (5) years of the event.  The VA physician further maintained that had the Veteran sustained small rotator cuff tears from the injury from the alleged in-service fall, he would have improved with time rather than gotten worse particularly since he was sedentary.  Finally, the VA physician concluded that if the Veteran had sustained full thickness rotator cuff tears at the time of the in-service injury, he would have had weakness and loss of shoulder range of motion.  (See February 2012 VA orthopedic examination report). 

In response to the February 2012 VA physician's unfavorable opinion, the Veteran submitted a report, prepared by S. T., M. D. in March 2014.  S. T., M. D. opined that the Veteran's bilateral shoulder conditions were caused by an injury that occurred while the Veteran was on active duty in the RVN in 1969.  Dr. S. T. reasoned that after the Veteran's in-service fall, spontaneous healing occurred with scar formation, and several years passed with gradual degeneration of the scar-weakened and injured structures.  Dr. S. T. further reasoned that with such injuries, symptoms varied and at times, could be minimal or symptomatic.  Thus, Dr. S. T. concluded that the extended passage of time between the Veteran's in-service injuries and post-service surgeries to his right and left shoulders (39 and 42 years, respectively) was commonly experienced in patients with post-traumatic degenerative joint and tendon disease before symptoms escalated and prompted medical intervention.  Dr. S. T. further found it noteworthy that the Veteran had not sustained any post-service intervening injury to either shoulder.  (See March 2014 report, prepared by S. T., M. D.)
 
Given the consistent, competent and credible lay testimony of symptoms associated with the Veteran having had shoulder pain since the in-service fall, his notation of having had joint pain, which he clarified as shoulder pain on his accompany Report of Medical History at service discharge, an absence of intervening post-service accidents/injuries to the shoulders, numerous private physicians' opinions in support of the claims and VA physician's opinion against the claims, the evidence is at least evenly balanced as to whether his current right and left shoulder disabilities had their onset in service.  As the benefit of the doubt doctrine requires that the reasonable doubt created by this relative equipoise in the evidence be resolved in favor of the Veteran, entitlement to service connection for right and left shoulder disabilities is warranted.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for obstructive sleep apnea is granted. 

Service connection for right shoulder status post rotator cuff repair and biceps tendon repair with distal clavicle excision is granted. 

Service connection for left shoulder status post rotator cuff repair and biceps tendon repair with distal clavicle excision is granted.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


